UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


RAMSES DAVIS                                       )
                                                   )
               Plaintiff,                          )
                                                   )
                    v.                             )    Civil Case No. 12-72 (RJL)
                                                   )
ICI SERVICES CORPORATION                           )
                                                   )
               Defendant.                          )


                                          ~
                                 (July   ~(Dkt. #26)                       ~
         For the reasons set forth in the Memorandum Opinion entered thi~_- \d o
                                                                             daavy off

July 2013, it is hereby


       ORDERED that the defendant's motion [DKT. #26] is GRANTED;

and it is further


       ORDERED that summary judgment be entered for defendant;

and it is further

       ORDERED that the above-captioned case is DISMISSED with prejudice.

       SO ORDERED.                                /l'
                                                 'tU~
                                                 RJCHARD J. EO
                                                 United States District Judge

                                            1